Citation Nr: 1429321	
Decision Date: 06/27/14    Archive Date: 07/03/14

DOCKET NO.  05-34 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as due to herbicide exposure. 

2.  Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from June 1966 to May 1968.  

This matter comes to the Board of Veterans' Appeals (Board) from a July 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  That decision denied the Veteran's application to reopen the previously denied service connection claim for diabetes mellitus, as well as the original claim for service connection for hypertension. 

The Veteran testified at a hearing at the RO before a Decision Review Officer (DRO) in June 2006.  He also testified at a Board videoconference hearing at the RO before the undersigned Veterans Law Judge in November 2009.  A transcript of each of these hearings is of record. 

The Board remanded this case to the RO, via the Appeals Management Center (AMC), in January 2010, May 2012, August 2012, March 2013, and November 2013 for further development and adjudicative action.  The May 2012 Board decision also reopened the Veteran's claim for entitlement to service connection for diabetes mellitus.

In a November 2013 Statement in Support of Claim submitted by the Veteran directly to the RO only 13 days prior to the Board's most recent remand, he expressed a desire to withdraw his appeals.  Unfortunately, the Board is unable to accept this withdrawal.  A withdrawal of an appeal should be filed with the agency of original jurisdiction until the appellant or representative filing the withdrawal receives notice that the appeal has been transferred to the Board.  Thereafter, a withdrawal is to be submitted directly to the Board.  38 C.F.R. § 20.204(b)(2).  In this case, the Veteran received notice that his appeal had been transferred to the Board in July 2013.  However, as the Veteran submitted his withdrawal to the RO even after receiving notice of the transfer, the Board finds that the withdrawal is not valid and will proceed with consideration of his appeals.  

At this juncture, the Board notes that the representative listed on the front page of this decision is not the same as the one listed on the previous decisions.  Furthermore, at least some of the letters sent to the Veteran have been copied to this other representative.  However, the most recent VA Form 21-22 of record is dated October 2009, and on this form the Veteran appointed the Texas Veterans Commission as his representative.  Furthermore, the Veteran, in his November 2013 Statement in Support of Claim, states that his power of attorney is with the Texas Veterans Commission, and a date stamp shows that this was submitted through the Texas Veterans Commission.  Given that this clarification was received from the Veteran only a few months ago and that there is no subsequent appointment of another representative, the Board finds that the Texas Veterans Commission is the proper representative.  

The issue of entitlement to service connection for hypertension, to include as secondary to diabetes mellitus, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran served in Korea from October 21, 1966, to November 20, 1967.  

2.  The Veteran is not presumed to have been exposed to herbicides such as Agent Orange in Korea, and his diabetes mellitus may not be presumed to be the result of such exposure.  

3.  The evidence as to whether the Veteran was exposed to herbicides in Korea is in relative equipoise, and exposure to herbicides is conceded.  

4.  There is no diagnosis or other evidence of diabetes mellitus during active service or within the first year after discharge from service, and service connection as a chronic disease cannot be presumed.  

5.  The Veteran does not contend, and the evidence does not show, that he has experienced diabetes symptoms on a regular basis between his discharge from service and the initial diagnosis of diabetes around 1989, and continuity of symptomatology is not established. 

6.  Competent medical opinion uniformly states that the Veteran's diabetes mellitus is not related to active service, to include herbicide exposure in service.  


CONCLUSION OF LAW

The criteria for service connection for diabetes mellitus, to include as secondary to herbicide exposure, have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.814(c)(2) (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

The Board finds that the duty to notify the Veteran was met by letters dated in April 2005 and August 2012.  These letters provided all the information required by Pelegrini v. Principi, 18 Vet. App. 112 (2004) and Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Although the notification regarding the assignment of disability ratings and effective dates was not received until after the initial adjudication of the claim, this does not result in any harm to the Veteran, as his claim has been readjudicated since receipt of the notification.  Mayfield v. Nicholson, 444 F.3d 1328 (2006).  

The Board further concludes that the duty to assist has also been met.  The Veteran's service treatment records have been obtained.  The Veteran has offered testimony at a hearing before the undersigned Veterans Law Judge, and a transcript of this hearing is in the record.  He was afforded appropriate VA examinations, and relevant opinions have been obtained from the examiners after a review of the claims folder.  Extensive development has been undertaken in an attempt to verify the Veteran's herbicide exposure, and as such exposure will be conceded any failure in this aspect of development was harmless.  There is no indication that there is any relevant evidence outstanding in this claim, and the Board will proceed with consideration of the Veteran's appeal.

Service Connection

The Veteran contends that he is entitled to service connection for diabetes mellitus because he had high blood sugar in service.  Alternatively, he asserts that he is entitled to service connection based on exposure to herbicides, namely Agent Orange, while he was stationed in Korea in Battery A of the 2nd Battalion of the 71st Artillery from 1966 to 1967.  He concedes that his battery was not located in an area in which herbicides were used.  However, he contends that his duties took him to a Battery C for up to a week at a time, and that this battery was located along the DMZ where herbicides were regularly used by the South Korean Army. 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

If diabetes mellitus become manifest to a degree of 10 percent within one year of separation from active service, it is presumed to have been incurred during active service, even though there is no evidence of diabetes during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  However, this method may be used only for the chronic diseases listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997), overruled on other grounds by Walker v. Shinseki. 

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

The VA Adjudication Procedures Manual observes that the Department of Defense (DoD) had confirmed that the herbicide Agent Orange was used from April 1968 through July 1969 along the Korean DMZ to defoliate the fields of fire between the front line defensive positions and the south barrier fence.  The treated area was a strip of land 151 miles long and up to 350 yards wide from the fence to north of the civilian control line.  There was no indication that the herbicide was sprayed in the DMZ itself. 

Under the development instructions set out in the VA Adjudication Procedure Manual, if it is determined that a Veteran who served in Korea during that time period belonged to one of the units identified by DoD, then it was presumed that he or she was exposed to herbicides containing Agent Orange, and the presumptions outlined in 38 C.F.R. § 3.309(e) would apply.  See VA Adjudication Procedure Manual, MR21-1MR, Part IV, Subpart ii, Chapter 2, Section C.  If the Veteran served in a different unit located in Korea during this time period, the Veteran's unit's location must be verified.  Id. 

During the course of this appeal, effective February 24, 2011, 38 C.F.R. § 3.307(a)(6)(iv) was added, pertaining to service connection claims based upon exposure to herbicides while serving in Korea.  Under the new regulation, a Veteran who, during active military, naval, or air service, served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the DoD, operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iv).

The term "Veteran with covered service in Korea" means a person who served in the active military, naval, or air service in or near the Korean DMZ between September 1, 1967, and August 31, 1971, and who is determined by VA, in consultation with the DoD, to have been exposed to an herbicide agent during such service.  Exposure to an herbicide agent will be conceded if the Veteran served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the DoD, operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.814(c)(2).

If a veteran is presumed exposed to an herbicide agent during active military, naval, or air service certain diseases shall be service-connected even though there is no record of such disease during service.  These diseases include Type 2 diabetes.  38 C.F.R. § 3.309(e).  The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, with exceptions that do not include diabetes mellitus.  38 C.F.R. § 3.307(a)(6)(ii).

Notwithstanding the foregoing presumption, a claimant is not precluded from establishing service connection with proof of direct causation.  38 U.S.C.A. § 1113(b); Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b). 

As noted in the Board's November 2013 remand, service records reflect that the Veteran served in Korea from October 21, 1966, to November 20, 1967, in A Battery, 2nd Battalion, 71st Field Artillery.  This was before the period beginning on April 1, 1968 in which DoD and VA regulation concedes that herbicides were used in the vicinity of the DMZ.  Moreover, this unit is not on the list of units that the DoD has determined were in the area of the Korean DMZ during a period of herbicide use.  These units are listed in a memorandum placed in the claims folder in July 2009 by the Joint Services Records Research Center (JSRRC) Coordinator.  Finally, the National Personnel Records Center (NPRC) stated in April 2002 that there was no evidence of exposure to herbicides in the Veteran's service records.  An additional search with the NPRC for morning reports for the Veteran's unit for the period of August 20, 1967 to November 20, 1967 was requested, which resulted in another negative reply.  In June 2013, VA made a formal finding that all efforts to obtain these records have been exhausted, and the record is not available.  It follows that the Veteran is not presumed to have been exposed to herbicides such as Agent Orange during service. 

Nevertheless, the Veteran may still establish that he was exposed to herbicides such as Agent Orange by submitting evidence of this exposure. 

In this regard, the Veteran has submitted a November 2004 letter from the Army Center for Unit Records Research (CURR) indicating that chemical herbicides were used in Korea along the southern boundary of the DMZ from 1967 and 1969.  The letter states that the herbicides were sprayed by Republic of Korea (ROK) Armed Forces, with advice from U.S. Army personnel, with no known involvement in the application of herbicides by U.S. personnel.  This letter provides corroboration of the Veteran's assertion that herbicides were sprayed in Korea when he was stationed there in 1967. 

The evidence indicates that the Veteran's unit was headquartered at Camp Red Cloud, which was approximately 28 miles from the DMZ zone.  See, e.g., November 2004 letter from CURR, July 2009 letter from JSRRC.  The Veteran has stated several times that he served at Kimpo Air Force Base, between Camp Red Cloud and the DMZ, and that this location was 8 miles away from the DMZ.  He has also submitted a unit history for the 71st artillery indicating that A Battery was stationed at Kimpo-Op Air Force Base.  Therefore, it is clear that the unit to which the Veteran was assigned was never closer than 8 miles from the southern boundary of the DMZ that CURR has confirmed was sprayed by ROK forces during the Veteran's deployment.  However, the Veteran asserts that, despite his official station outside the DMZ, he made frequent trips through Seoul and into the DMZ, where it looked to him as though herbicides had been sprayed.  See, e.g., hearing transcripts.  In a June 2002 letter, the Veteran stated that he went to C Battery, 2nd Battalion, 71st Artillery in the DMZ once a month and was there for a week to 10 days doing maintenance.  He also presented sworn testimony at the June 2006 RO hearing that he went to "Charlie" Battery at the DMZ on military errands, and that he went there on three or four occasions.  He further testified that the vegetation in the vicinity of Charlie Battery appeared to have been sprayed because it was smaller than normal and was brown.  Finally, the Veteran offered additional sworn testimony at a hearing before the undersigned Veterans Law Judge in November 2009, during which he again testified to having been sent on errands to Charlie Battery at the DMZ.  See Transcript, page 4. 

Several attempts have been made to verify the Veteran's presence at C Battery near the DMZ.  In July 2002, the RO requested that the National Personnel Records Center (NPRC) search morning reports for the Veteran's unit for his entire period of service in Korea, or from October 1, 1966, to November 1, 1967 for any remarks regarding the DMZ.  The NPRC responded that the time search must be narrowed to 3 months or less.  As noted above, an additional search with the NPRC for morning reports for the Veteran's unit for the period of August 20, 1967 to November 20, 1967 was also unsuccessful.  In June 2013 VA made a formal finding that all efforts to obtain these records have been exhausted, and the record is not available. 

M21-1MR, Part IV, Subpart ii, 2.C.10.o, "Verifying Herbicide Exposure on a Factual Basis in Locations Other Than in RVN or Korean DMZ", states that after the JSRRC coordinator makes a formal finding that sufficient information required to verify herbicide exposure does not exist, a decision is to be made based on the evidence of record. 

The Veteran has submitted evidence that appears to support his contention that he was exposed to herbicides near the DMZ.  He has submitted the November 2004 letter from CURR which verifies that ROK forces used herbicides along the southern boundary of the DMZ while he was stationed in Korea.  The Veteran has twice provided sworn testimony stating that he was sent to C Battery on errands, and his written statements indicate that some of these errands took days to complete.  The Veteran has testified that C Battery was located at the DMZ.  An informal internet search confirms that this battery was located near Pobwan-ni, South Korea.  Although the available evidence cannot confirm the Veteran's specific contentions, there is also no evidence that contradicts his contentions.  After resolving all reasonable doubt in his favor, and as previously discussed in the November 2013 remand, the Board finds the contentions credible, and concludes it at least as likely as not that he was exposed to herbicides such as Agent Orange during his service in Korea.

However, as also noted in the November 2013 remand, as the Veteran is not entitled to a presumption of herbicide exposure, the relationship of his diabetes mellitus to herbicides also cannot be presumed.  See 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  Service connection may still be established on a direct basis to service, including herbicide exposure in service.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  The Board will now review all theories of entitlement to determine if diabetes mellitus was incurred due to service, whether due to herbicide exposure or due to any other cause. 

The Veteran's service treatment records are negative for any diagnoses, findings, or complaints regarding diabetes.  His April 1968 discharge examination states that the endocrine and genitourinary systems were normal.  His urinalysis was negative for albumin and sugar, and his serology test was negative.  He denied any complaints or symptoms relating to diabetes on a Report of Medical History he completed at that time.  

At the Veteran's June 2006 hearing, he testified that he believed diabetes mellitus was present in service because he was told by a medic that he had high blood sugar.  However, the Veteran wrote in a September 2001 letter that his initial treatment for diabetes had been at a VA facility in 1990.  The Veteran testified at the November 2009 hearing that he had first been diagnosed with diabetes mellitus in 1990 at a VA facility in Laredo, Texas.  

The Veteran was afforded a VA examination of his diabetes in September 2012.  The claims folder was reviewed by the examiner.  After a review of the record, interview with the Veteran and physical examination, the examiner opined that it was less likely than not that the Veteran's diabetes was incurred in or caused by an in-service injury, event, or illness.  The rationale provided by the examiner was that the Veteran reported that he had first been found to have diabetes mellitus in 1989.  The service treatment records did not contain any complaints, symptoms, or other findings consistent with diabetes.  Based on the fact that the discharge examination was negative for signs, symptoms, or complaints that could be related to diabetes, the fact that there is no evidence to show a diagnosis, complaint or symptoms consistent with a diagnosis of diabetes directly after service, and the fact that the Veteran stated he was first diagnosed with diabetes in 1989 which was approximately 21 years after discharge from service, it was less likely than not that diabetes was related to an in service event.  

The Veteran underwent another VA examination in January 2014.  It was noted that the claims folder had been processed into an electronic file, but that this was reviewed by the examiner and the Veteran was interviewed.  The examiner was instructed to presume that the Veteran had been exposed to herbicides in service, but that diabetes mellitus could not be presumed to be the result of exposure.  This examiner opined that it was less likely than not that the Veteran's diabetes mellitus was incurred due to service.  The rationale was similar to that provided in September 2012, in that the examiner noted the Veteran's discharge examination was negative for any findings consistent with diabetes, the service treatment records did not confirm the Veteran's report of elevated glucose during service, there were no medical records directly after service showing a diagnosis of diabetes, and diabetes was not diagnosed until 1989.  

As the January 2014 examiner also stated that one of his reasons for finding that the Veteran's diabetes was not related to service was that there was no direct evidence of herbicide exposure during service, the record was returned and an addendum obtained in February 2014.  The examiner was reminded to assume that the Veteran was exposed to herbicides such as Agent Orange during service, but that while diabetes is a disease that has been associated with herbicide exposure, a presumption of service incurrence did not apply in this case.  The examiner was requested to provide an opinion regarding any relationship between the Veteran's diabetes and his herbicide exposure.  Once again, the examiner opined that it was less likely than not that the Veteran's diabetes was related to service, to include herbicide exposure in service.  In support of this opinion, the Veteran's medical history was discussed, to include his height and weight.  Given that the discharge examination was normal and showed no signs, symptoms or complaints consistent with diabetes, that fact that there was no medical evidence in the service treatment records to support the Veteran's claim of elevated glucose, the fact that there were no post service medical records directly after service showing diabetes mellitus, and the fact that the Veteran's risk factors for diabetes included obesity, hypertension, his ethnic background and age, the examiner opined it was less likely than not that the Veteran's diabetes was the result of herbicide exposure in military service.  

Unfortunately, this evidence does not support entitlement to service connection for diabetes mellitus under any theory of entitlement.  

Entitlement to service connection for diabetes under the presumptions afforded to chronic diseases is not warranted.  The service treatment records are negative for a diagnosis or evidence of diabetes, and there is no evidence or diagnosis of diabetes during the first year after service.  The Veteran testified at his first hearing that he was told he had high blood sugar by a medic, but both his serology test and urinalysis were negative at discharge.  The Board notes that high blood sugar does not equate to a diagnosis of diabetes.  The Veteran has consistently stated that he was not diagnosed with diabetes until 1989 or 1990, which is at least 21 years after discharge from service.  Therefore, his diabetes mellitus cannot be presumed to have been incurred in service.  38 C.F.R. §§ 3.307, 3.309(a).  

Furthermore, the evidence does not establish continuity of symptomatology.  The Veteran does not contend that he has experienced diabetes symptoms on a regular basis since his discharge from service and there is no evidence of treatment for diabetes until many years after discharge.  
Finally, the evidence does not establish entitlement to service connection for diabetes mellitus on a direct basis, to include as secondary to herbicide exposure.  There is no evidence of diabetes mellitus in the service treatment records, and the Veteran states that this was first diagnosed in 1989 or 1990.  

In addition, the Veteran has been provided examinations by two VA examiners, both of whom opined that the Veteran's current diabetes mellitus was not related to active service.  Their opinions were supported by a rationale based on an accurate recitation of the facts, which included the service treatment records being negative for any findings consistent with diabetes and failing to confirm the Veteran's report of elevated glucose during service, no medical records directly after service showing a diagnosis of diabetes, and diabetes not being diagnosed until 1989.  The Board observes that the examiner's rationale is not based merely on the absence of treatment in service but also on the blood work completed at discharge that specifically refutes the claim of high sugar as well as the urinalysis that was negative for sugar.  Furthermore, the January 2014 examiner's February 2014 addendum opined that it was less likely than not that diabetes was due to herbicide exposure, and supported this rationale by once again noting the lack of evidence of diabetes until the initial diagnosis around 1989, as well as the fact that the Veteran had many other risk factors that appeared to be more likely causes of diabetes than herbicide exposure.  

The only opinion in contrast to the above is that of the Veteran.  While he is competent to report a diagnosis or symptoms that may later be attributed to diabetes, there is no indication that he has the medical expertise necessary to render an accurate diagnosis of his diabetes or to relate it to service, to include herbicide exposure in service.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  The Veteran states that this disability was initially diagnosed no earlier than 1989.  The Board concludes that the competent opinions of the VA examiners outweigh that of the Veteran, and the preponderance of the evidence is against a finding of a relationship between his diabetes and active service.  


ORDER

Entitlement to service connection for diabetes mellitus, to include as due to herbicide exposure, is denied. 


	(CONTINUED ON NEXT PAGE)


REMAND

The Board's November 2013 remand requested that the Veteran be afforded examinations of his diabetes mellitus and hypertension.  If the Veteran's diabetes was determined to be the result of active service, the examiner was requested to provide an opinion as to whether or not hypertension was secondary to the Veteran's diabetes.  If diabetes was determined not to be the result of active service, then the examiner was to express an opinion as to whether or not hypertension was incurred in or aggravated by active service.  

The January 2014 examiner did not express any opinions regarding hypertension in his initial report.  In his February 2014 addendum, he opined that it was less likely than not that hypertension was secondary to or aggravated by diabetes mellitus.  Unfortunately, he did not include the requested opinion regarding direct incurrence; he only addressed the claim for secondary service connection and did not state whether it was as likely as not that hypertension was otherwise incurred in or aggravated by active service.  

The Board is obligated by law to ensure that the RO complies with its directives, as well as those of the United States Court of Appeals for Veterans Claims (Court).  The Court has stated that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Court are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following action:

1.  The record should be returned to the examiner who completed the January 2014 report and the February 2014 addendum.  If this examiner is unavailable, the record should be provided to another examiner of at least equal qualifications.  After a review of the record, state whether it is as likely as not that the Veteran's hypertension was incurred in or aggravated (increased in severity beyond natural progression) by active service.  A new examination is not required unless deemed necessary by the examiner.  

The reasons and bases for all opinions should be provided in full.  If the examiner(s) find that they are unable to express any portion of the requested opinion without resorting to speculation, the reasons and bases for that opinion should be provided, and any missing evidence that might enable the examiner to provide the opinion should be identified.

2.  After the development requested above has been completed to the extent possible, the RO should again review the record.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the Veteran and representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


